Title: From James Madison to James Monroe, 10 September 1812
From: Madison, James
To: Monroe, James


Dear Sir
Sepr 10. 1812
I have this moment recd. yours of the 8th. & 9th. A failure in the mail, occasioned the recet. of them at the same time. I have not had time to examine the Volunteer Act, which has been forwarded to me, the present mail which brought it, remaining but a short period, & that being occupied in reading papers &c. now sent to the Secy. of War, & others requiring attention. He will shew you those from Kentucky wch. urge your superintendance of things in that quarter. I see no evil in risking your appt. comparable to that which may be obviated by it. The Western Country is all in motion, and confusion. It wd. be grievous, if so much laudable ardor & effort should not be properly concentrated and directed. I shall set out for Washington on Saturday morning, and if I do not say otherwise by the mail of tomorrow evening, shall take the road by Fredg. I shall with great pleasure write a letter to Mrs. Monroe but wait the final result of your mind, before I do it. Affecte. respects
James Madison
